Per Curiam.
Appellant cites Jones v. Darnall (1885), 103 Ind. 569, 53 Am. Rep. 545, insisting that the facts of that case and this one are parallel. If they are parallel, the judgment in this case must be reversed, on the authority of that one. Appellee has not filed a brief, but after the time for filing briefs had expired, attorneys who are shown by the record to have represented him in the trial court filed a petition on his behalf, asking this court to fix a time for them to present the case orally. The rules of court require that appellee shall file a brief, which shall contain a statement of the propositions and authorities relied on to meet and overcome the alleged causes for reversal shown by appellant’s brief, and that a petition for oral argument may be denied if not presented within the time allowed for filing briefs, but, if granted, must be confined to the discussion of propositions and authorities in the brief. Rules 23, 26, 28, Supreme Court; Rupel v. Ohio Oil Co. (1911), 176 Ind. 4, 12, 95 N. E. 225, Ann. Cas. 1913E 836.
The request that the cause be set for oral argument is denied and the judgment is reversed as upon a confession of errors in failing to controvert the alleged causes for reversal presented by the brief filed on behalf of the appellants. Burroughs v. Burroughs (1913), 180 Ind. 380, 103 N. E. 1; Roth v. Vandalia R. Co. (1918), 187 Ind. 302, 119 N. E. 1; Robertson v. Ewing (1922), 78 Ind. App. 307, 135 N. E. 491.